DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,786,261 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edwin Richards on 2/10/2022.

The application has been amended as follows: 


an outer conduit having proximal and distal ends; 
a shape memory polymer (SMP) foam having proximal and distal ends and that transitions from a secondary shape to a primary shape when the SMP foam is heated above its transition temperature; 
a metal backbone including: (a)(i) a first portion that extends from the SMP foam proximal end to the SMP foam distal end and which is generally covered by the SMP foam, and (a)(ii) a second portion that extends distally from the SMP foam distal end and which is not covered by the SMP foam; 
wherein: (b)(i) the SMP foam and the metal backbone are both included within the outer conduit adjacent to the outer conduit distal end; (b)(ii) the metal backbone second portion is configured to transition from a secondary shape that is uncoiled to a primary shape that is coiled; and (b)(iii) the metal backbone second portion is in the metal backbone second portion secondary shape and is located between the SMP foam distal end and the distal end of the outer conduit;
wherein (a) the metal backbone second portion includes an outer metal portion, including a channel, and an inner metal portion included within the channel, and (b) the metal backbone first portion also includes the inner metal portion but does not include the outer metal portion.

Claim 2:	The system of claim 1, wherein the SMP foam is a polyurethane SMP foam that is a reaction product of 

Claim 3 is cancelled. 

Claim 4:	The system of claim 1, wherein: 

that is distal to the SMP foam.

Claim 7:	The system of claim 4, wherein: 
the SMP foam includes a proximal portion that includes the proximal end of the SMP foam and a distal portion that includes the distal end of the SMP foam; and 
one of the proximal or distal portions of the SMP foam fixedly adheres to the metal backbone first portion and another of the proximal or distal portions of the SMP foam slideably couples to the metal backbone first portion.

Claim 10:	The system of claim 9, wherein at least one of the proximal metal portion or the metal backbone includes an outer diameter that is at least 50% of an inner diameter of the outer conduit.
Claim 14:	The system of claim 2 with the TEA contributing a lower molar ratio of hydroxyl groups to the polyurethane SMP foam than the HPED.

Claim 15:	The system of claim 2 with the TEA contributing a higher molar ratio of hydroxyl groups to the polyurethane SMP foam than the HPED.

Claim 16:	The system of claim 15, wherein the polyurethane SMP foam includes a reaction product of a diisocyanate component consisting of the HDI and no other diisocyanate component.

Claim 20:	The system of claim 8 including resilient arm members and are fixedly coupled to each other at proximal ends of the resilient arm members; 
wherein: 
the metal backbone first portion is generally aligned along an axis; 
resilient arm membersresilient arm members
the resilient arm members compressexpand resilient arm members


Reasons for Allowance
Claim 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: wherein (a) the metal backbone second portion includes an outer metal portion, including a channel, and an inner metal portion included within the channel, and (b) the metal backbone first portion also includes the inner metal portion but does not include the outer metal portion. The closest art found was Swann (20090056722). Swann fails to disclose the previously recited limitations because the metal backbone of swan is one solid piece of material. There is no teaching of having this piece be made of an inner metal piece and an outer metal piece. Furthermore, there was no teaching of having the metal backbone first portion also includes the inner metal portion but does not include the outer metal portion. No teaching reference could be found to teach this arrangement. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.